DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 16 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 states, “the plurality of stays includes a first cavity stay located in the y-direction relative to the cavity”. Claim 16 states, “the connection point is located on a first side surface of the PCB, the first side surface is oriented in the y-direction…the first side surface extends in an x-direction”. Claim 23 states, “the first cavity stay is oriented in the y-direction…the second cavity stay is oriented in the y-direction”. This is not entirely clear and appears ambiguous, it appears the claim is trying to indicate that the first cavity stay/second cavity stay/connection point is located below or above (in a plan view) the cavity, not that the cavity stay extends in the y-direction. This appears reasonable based on the cavity stay/first side surface being described as having lengths in the x-direction. Further modified claim language is required to clarify that the first cavity stay/second cavity stay/connection point is only extending in the x-direction not also in the y-direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12, 16, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (US PG. Pub. 2013/0183475).

Regarding claim 8 – Yoshida teaches a printed circuit board (PCB) panel (figs. 1-2, 1 [paragraph 0043] Yoshida states, “multi-piece-array 1”), comprising a frame body (6 

    PNG
    media_image1.png
    693
    869
    media_image1.png
    Greyscale

Regarding claim 10 – Yoshida teaches the PCB panel of claim 8, further comprising a second cavity stay (see annotated figure 1 shown above) provided opposite the first cavity (claimed structure shown in annotated figure 1 above).

Regarding claim 12 – Yoshida teaches the PCB panel of claim 8, further comprising at least one additional PCB (fig. 1, see the nine PCBs 4) coupled to the frame body (6) and any adjacent PCB via at least one of the plurality of stays (figure 1 shows the stays connected to adjacent PCBs). 

Regarding claim 16 – Yoshida teaches a printed circuit board (PCB) (figs. 1-2, 4 [paragraph 0045] Yoshida states, “wiring board portions 4”), comprising a cavity (5 [paragraph 0046] Yoshida states, “cavity 5”) formed in a top surface (see fig. 2) of the PCB (4) and configured to house an electronic component ([paragraph 0046] Yoshida states, “a pad, which is electrically connected to electronic components to be mounted, is formed on the bottom 5a of the cavity 5”); and a connection point (8 [paragraph 0044] Yoshida states, “dividing grooves 8”) configured to connect the PCB (4) to a first cavity stay (remaining material shown between grooves 8 and 9 as shown in figure 2, this material is shown surrounding each PCB 4) of a PCB panel (1 [paragraph 0043] Yoshida states, “multi-piece-array 1”), the PCB (4) including a first length in an x-direction (horizontal direction of plan view of figure 1) and a second length in a y-direction (vertical direction of the plan view of figure 1) that is less than the first length ([paragraph 0008] Yoshida states, “a plurality of wiring board portions having a rectangular shape in plan view”) and the first cavity stay (see annotated figure 1 above) being located near the cavity (5), wherein; the cavity (5) includes a third length in the x-direction (D1 length shown above) and a fourth length in the y-direction (vertical direction of figure 1), the connection point (8) is located on a first side surface (sides of 

Regarding claim 22 – Yoshida teaches the PCB of claim 16, wherein the connection point is a first connection point (fig. 1, lower connection point 8 as shown in annotated figure 1 above); and the PCB (4) further comprises a second connection point (upper connection point 8 as shown in annotated figure 1 above) configured to connect the PCB (4) to a second cavity stay (upper cavity stay as shown in figure 1 above) provided opposite the first cavity stay relative to the cavity (5; claimed structure shown in annotated figure 1 above).

Regarding claim 23 – Yoshida teaches a printed circuit board (PCB) panel (figs. 1-2, 1 [paragraph 0043] Yoshida states, “multi-piece-array 1”), comprising a frame body (6 
a first PCB (lower left PCB 4 [paragraph 0045] Yoshida states, “wiring board portions 4”) coupled to the frame body (6) via the first cavity stay (see fig. 1); and a second PCB (left middle PCB 4) coupled to the frame body (6) via the second cavity stay (cavity stay shown between PCBs 4), wherein: the first PCB (lower left PCB 4) and the second PCB (middle left PCB 4) each includes a first length in an x-direction (horizontal direction of plan view of figure 1) and a second length in a y-direction (vertical direction of the plan view of figure 1) that is less than the first length ([paragraph 0008] Yoshida states, “a plurality of wiring board portions having a rectangular shape in plan view”), the first PCB comprises a first cavity (5 [paragraph 0046] Yoshida states, “cavity 5”) formed in a first top surface (upper surface) of the first PCB and configured to house a first electronic component ([paragraph 0046] Yoshida states, “a pad, which is electrically connected to electronic components to be mounted, is formed on the bottom 5a of the cavity 5”), the second PCB comprises a second cavity (5) formed in a second top surface of the second PCB and configured to house a second electronic component (claimed structure shown in figures 1 and 2), the first cavity (cavity 5 in lower left PCB 4) and the second cavity (cavity 5 in middle left PCB 4) each includes a third length (D1 as shown in annotated figure 1 above) in the x-direction and a fourth length in the y-direction (see fig. 1), the first cavity stay is oriented in the y-direction and is substantially perpendicular relative to the first cavity (see annotated figure 1 above), the second cavity stay is oriented in the y-direction and is substantially perpendicular relative to the second cavity .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13-15, 18-21, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al.


 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay is in the range of two times the third length of the cavity and four times the third length of the cavity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the length of the first cavity stay will allow for effective decoupling of the PCB from the panel. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].

Regarding claim 13 – Yoshida teaches the PCB panel of claim 9, but fails to teach explicitly wherein the fifth length of the first cavity stay is approximately two times the third length of the cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay being approximately two times the third length of the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Modifying the fifth length of the 

Regarding claim 14 - Yoshida teaches the PCB panel of claim 8, but fails to teach wherein explicitly the fifth length of the first cavity stay is adjusted based on a depth of the cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the fifth length of the first cavity stay is adjusted based on a depth of the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Modifying the fifth length of the first cavity stay in relation to the cavity depth will allow for control of stress and control of a bonding region on the PCB allowing for optimization of space and improved yield of the PCBs. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].


 	It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the fifth length of the first cavity stay is adjusted based on a distance in the y-direction between the cavity and the first cavity stay, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Modifying the length of the first cavity stay will allow for control of stress and control of a bonding region on the PCB allowing for optimization of space and improved yield of the PCBs. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].

Regarding claim 18 – Yoshida teaches the PCB of claim 16, but fails to explicitly teach wherein the fifth length of the connection point is in the range of two times the third length of the cavity and four times the third length of the cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the connection point is in the range of two times the third length of the cavity and four times the third length of the cavity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re 

Regarding claim 19 – Yoshida teaches the PCB of claim 18, but fails to teach explicitly wherein the fifth length of the connection point stay is approximately two times the third length of the cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the connection point being approximately two times the third length of the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Modifying the fifth length of the first cavity stay will allow for control of stress and control of a bonding region on the PCB allowing for optimization of space and improved yield of the PCBs. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].


 	It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the fifth length of the connection point is adjusted based on a depth of the cavity, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Modifying the fifth length of the first cavity stay in relation to the cavity depth will allow for control of stress and control of a bonding region on the PCB allowing for optimization of space and improved yield of the PCBs. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].

Regarding claim 21 – Yoshida teaches the PCB of claim 16, but fails to teach explicitly wherein the fifth length of the connection point is adjusted based on a distance in the y-direction between the cavity and the first cavity stay.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the fifth length of the connection point is adjusted based on a distance in the y-direction between the cavity and the first cavity stay, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 24 – Yoshida teaches the PCB panel of claim 23, but fails to explicitly teach wherein each respective fifth length of the first cavity stay and the second cavity stay is in the range of two times and four times each respective third length of the first cavity and the second cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay and the second cavity stay is in the range of two times and four times each respective third length of the first cavity and the second cavity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the length of the first and second cavity stays will allow for effective decoupling of the PCB from the panel. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].


 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay and the second cavity stay is approximately two times each respective third length of the first cavity and the second cavity, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the length of the first and second cavity stays will allow for effective decoupling of the PCB from the panel. Additionally Yoshida states, “it is difficult for inadvertent chipping, cracking, or breaking to occur from the vicinity of the dividing grooves at the time of division and the like, and it is possible to divide the multi-piece-array into individual pieces by easily cutting the multi-piece-array at a predetermined position” [paragraph 0022].

Regarding claim 26 – Yoshida teach the PCB panel of claim 23, but fails to explicitly teach wherein: the fifth length of the first cavity stay is adjusted based on a first depth of the first cavity; and the fifth length of the second cavity stay is adjusted based on a second depth of the second cavity.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay is adjusted based on a first depth of the first cavity; and the fifth length of the second cavity stay is adjusted 

Regarding claim 27 – Yoshida teaches The PCB panel of claim 23, but fails to explicitly teach wherein: the fifth length of the first cavity stay is adjusted based on a first distance in the y-direction between the first cavity and the first cavity stay; and the fifth length of the second cavity stay is adjusted based on a second distance in the y-direction between the second cavity and the second cavity stay.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fifth length of the first cavity stay is adjusted based on a first distance in the y-direction between the first cavity and the first cavity stay; and the fifth length of the second cavity stay is adjusted based on a second distance in the y-direction between the second cavity and the second cavity stay, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Controlling the length of the first and second cavity stays will allow for .

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. and further in view of Swaminathan et al. (US PG. Pub. 2018/0270957).

Regarding claim 11 – Yoshida teaches the PCB panel of claim 8, but fails to explicitly teach wherein the PCB further comprises the electronic component located in the cavity.
	Swaminathan teaches a PCB (fig. 3, 102 [paragraph 0019] Swaminathan states, “PCB 102”) having a cavity (106 [paragraph 0019] Swaminathan states, “recess 106”) wherein the PCB further comprises an electronic component (118 [paragraph 0025] Swaminathan states, “components 118”) located in the cavity (see fig. 3).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the PCB having a cavity and electronic component as taught by Yoshida with the electronic component located within the cavity as taught by Nakashima because Nakashima states, “the system 100 may comprise an ultra-thin package product, in which z-height H3 of the discrete 

Regarding claim 17 – Yoshida teaches the PCB of claim 8, but fails to explicitly teach wherein the PCB further comprises the electronic component located in the cavity.
	Swaminathan teaches a PCB (fig. 3, 102 [paragraph 0019] Swaminathan states, “PCB 102”) having a cavity (106 [paragraph 0019] Swaminathan states, “recess 106”) wherein the PCB further comprises an electronic component (118 [paragraph 0025] Swaminathan states, “components 118”) located in the cavity (see fig. 3).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the PCB having a cavity and electronic component as taught by Yoshida with the electronic component located within the cavity as taught by Nakashima because Nakashima states, “the system 100 may comprise an ultra-thin package product, in which z-height H3 of the discrete components 118 may not affect overall z-height H6 of the system 100.” [paragraph 0019].

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hatanaka et al. (US PG. Pub. 2005/0055814) discloses a method for manufacturing a piezoelectric oscillator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847